The overruling of the certiorari was not error.
                       DECIDED SEPTEMBER 12, 1941.
Georgia Jones was convicted, in the criminal court of Fulton County, of the offense of possessing two gallons of non-taxpaid whisky. Her certiorari was overruled by a judge of the superior court, and she excepted to that judgment. George W. Slate, a city policeman, was the only witness in the case, and his testimony is set out in paragraph 5 of the petition for certiorari as follows: "That he along with other officers went to 702 DeKalb Avenue and found the defendant and others at the house. That the house had a hall running from the front to the rear. There were rooms on either side of the hall. That on the left side of the hall in the fireplace or chimney they found two gallons of non-tax paid whisky which did not bear the revenue stamps required by the revenue act of Georgia as provided in such cases. That so far as he knew others besides the defendant lived in the house." The trial judge, in his untraversed and unexcepted-to answer, made the following statement: "Respondent admits that the testimony set out in paragraph 5 of the petition is substantially as delivered on the trial of the case, with the following qualifications and exceptions: Officer Slate further testified in the case that the place where the two gallons of whisky were found was in Fulton County, Georgia, on the 2nd day of August, 1940; that the whisky was found in a smokestack in the fireplace, and that the defendant told officer Slate where it was and further stated to him that it was her whisky; and that it was found in the house where she lived." No witness testified for the defendant, but she stated "that she did not know anything about the whisky; that it was not hers; that others lived in the house, and that she was not guilty." The evidence authorized her conviction, and the overruling of the certiorari was not error.
Judgment affirmed. MacIntyre and Gardner, JJ., concur.